Citation Nr: 9920666	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-17 846A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating action of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence to reopen the veteran's claim of service connection 
for PTSD had not been submitted and denied a claim of service 
connection for coronary artery disease.

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  

In connection with his claim, the veteran submitted 
additional pertinent evidence directly to the Board in March 
1999 and at the May 1999 hearing.  He testified at the May 
1999 hearing that he waived initial review by the RO of the 
evidence submitted in March 1999.  38 C.F.R. § 20.1304 
(1998).  The additional evidence submitted at the May 1999 
hearing was accompanied by a signed waiver of review of that 
evidence by the RO.  38 C.F.R. § 20.1304.

The veteran currently resides within the jurisdiction of the 
Baltimore, Maryland RO.  

At the recent hearing, the veteran's representative raised 
the issue of reconsideration of a March 1997 Board decision.  
The reference at the hearing does not meet the requirements 
of filing such a motion.  If the veteran and his 
representative wish to pursue a request for reconsideration, 
they are referred to 38 C.F.R. §§ 20.1000, et seq. 

(The issue of service connection for coronary artery disease 
is addressed in the Remand portion of this document).  


FINDINGS OF FACT

1.  By a November 1989 decision, the RO denied the veteran's 
original claim of service connection for a PTSD.  That 
decision was not appealed in a timely manner and it is final. 

2.  In a March 1997 decision, the Board determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim.  

3.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claim has been associated 
with the claims file since the March 1997 Board decision.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for PTSD has been presented.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1989 rating action, the RO denied the veteran's 
original claim of service connection for PTSD.  At that time, 
the RO found that there was no evidence of a psychiatric 
disability.  That decision was not appealed by the veteran 
and is final.  

The RO confirmed that decision in subsequent rating actions, 
one of which the veteran appealed to the Board.  In a March 
1997 decision, the Board determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim. 

Evidence submitted since that decision includes excerpts of 
VA treatment records, statements from the veteran's 
girlfriend and a statement from a VA therapist and 
psychiatrist.  In addition, the veteran has testified and 
submitted written statements and information detailing 
alleged stressful events during service. 

A final decision of the RO or Board may not "thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to these rules states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. §§ 5108, 7104(b).  Therefore, once a Board or RO 
decision becomes final, the Board does not have jurisdiction 
to consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has previously held that 
the Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

In a decision interpreting and applying a decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) (Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998), which overruled the legal test previously used to 
determine the "materiality" element of the new-and-
material-evidence test) the Court held that Hodge now 
required a three-step process for reopening claims.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc),  See also 
Winters v. West, 12 Vet. App. 203, (1999) (en banc).  Under 
the new Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  In addition, Hodge overruled Colvin and its 
progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Federal 
Circuit has held that the regulatory standard alone must be 
the test of materiality.  Hodge, supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was interpreted by a panel of the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West,  12 
Vet. App. 11, 20-21 (1998).  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the March 1997 Board decision.  In that decision, the 
Board noted that subsequent to the initial RO denial, the 
veteran had submitted evidence of diagnoses of PTSD.  The 
Board held, however, that recently submitted evidence was not 
probative of the claim of service connection for PTSD as it 
did not show a valid diagnosis of PTSD (i.e., based on an 
actual or verifiable stressor).  

In a November 1997 statement, a VA Readjustment Counseling 
Therapist and the Chief, Psychiatry Service co-signed a 
letter indicating that the veteran carried a diagnosis of 
PTSD and experienced combat during service.  The veteran has 
submitted numerous documents regarding claimed stressful 
events, many with specific details which are likely 
verifiable.  

The Board finds that the recently submitted evidence is 
"new" in that it was not previously submitted and is not 
duplicative of evidence already of record.  The Board also 
finds that the evidence is "material" in that it is so 
significant it must be considered to fairly decide the claim.  
The basis of the March 1997 Board denial was a lack of 
verifiable stressors to support a diagnosis of PTSD.  The new 
evidence includes a diagnosis of PTSD generally linked to the 
veteran's service and potentially verifiable information 
regarding claimed stressors and bears directly and 
substantially on the matter under consideration.  Accordingly 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim of service connection 
for PTSD is reopened. 

Based upon a review of all of the evidence of record, and 
presuming its credibility, the Board also finds that the 
claim, as reopened, is well grounded.  See Elkins; Winters, 
supra.  The record includes diagnoses of PTSD, the veteran 
has offered lay evidence of in-service stressors and there is 
a medical opinion of record generally linking his PTSD to 
service.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

When the veteran has submitted a well-grounded claim for 
PTSD, VA is required to assist him in developing the facts 
pertinent to that claim.  Zarycki v. Brown, 6 Vet. App. 91 
(1993). 

ORDER

The appeal is granted, to the extent the Board has determined 
that new and material evidence has been submitted to reopen 
the veteran's claim of service connection for PTSD.  

REMAND

Having concluded that the veteran has reopened a claim of 
service connection for PTSD, the Board is of the opinion that 
additional development is necessary prior to a determination 
on the underlying merits of the claim.  

While the veteran's lay testimony as to in-service stressors 
suffices to well ground his claim, an award of service 
connection for PTSD requires more.  Specifically, if the 
claimed stressor is not combat related, the veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."  If the veteran did engage in combat, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless VA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  See 38 U.S.C.A. § 1154(b).  For these reasons, 
determination of whether this veteran engaged in combat is 
particularly significant.  Gaines v. West, 11 Vet. App. 353 
(1998).

To date, no attempt has been made to verify incidents which 
the veteran claims to be stressors.  As such, the Board finds 
that the duty to assist has not been fulfilled and the case 
must be remanded.  The record includes excerpts of the 
veteran's service personnel records; however, it does not 
appear that the RO has contacted the National Personnel 
Records Center (NPRC), U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (previously known as the 
U.S. Army and Joint Services Environmental Support Group) or 
any other source in order to attempt to verify the claimed 
stressors. 

Although the recently submitted evidence includes additional 
details of in-service stressors, the RO should contact the 
veteran in order to obtain specific information required for 
USASCRUR to conduct a legitimate search.  

The veteran has disagreed with the RO's June 1998 
recharacterization of his left elbow disability as residuals 
of furuncle removal.  It was previously rated as a gunshot 
wound of the left elbow with ulnar neuropathy.  He should be 
afforded the opportunity to argue that the recharacterization 
was incorrect and to aid him, he should be provided copies of 
service medical records pertinent to this disability.

Regarding the claim of service connection for coronary artery 
disease, the Board notes that the veteran has asserted that 
this condition is related to the PTSD.  VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to a claim which is not well-grounded.  Boeck v. 
Brown, 6 Vet. App. 14 (1993) and Grivois v. Brown, 6 Vet. 
App. 136 (1994).  However, if the claimant's application for 
benefits is incomplete, VA shall notify him of the evidence 
necessary to complete the application.  38 U.S.C.A. 
§ 5103(a).  An application is incomplete if the VA is put on 
notice of the likely existence of competent medical evidence 
that would, if true, be relevant to, indeed necessary for, a 
full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran testified at the recent hearing that VA 
physicians had told him the conditions were related.  He 
further testified that he had received treatment from 
numerous VA medical centers.  (See Transcript (T.) pg. 15).  
From a review of the record, it does not appear that complete 
treatment records have been requested.  Under the 
circumstances of this case, the Board is of the opinion that 
VA has been put on notice that relevant evidence exists, or 
could be obtained, which, if true, would make the veteran's 
claim "plausible."  Thus, a remand is appropriate in order 
to fulfill the duty to assist the veteran pursuant to the 
provisions of 38 U.S.C.A. § 5103(a).  See Robinette, supra.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide specific information 
concerning his alleged stressful events 
in service or stressors which have been 
identified in connection with his claimed 
PTSD.  This should include dates, places, 
unit assignments and other circumstances 
surrounding these events.  The veteran 
should be apprised of his responsibility 
to provide such important information.  
He may also submit any written statements 
from individuals he served with in 
Vietnam.  

He should also be advised that he may 
submit further argument regarding the 
recharacterization of his left elbow 
disability from gunshot wound residual to 
residuals of furuncle removal.  To assist 
him in this regard, the RO should provide 
him with copies of service medical 
records pertinent to this disability.  

Any evidence received should be 
associated with the claims file.  

2.  The RO should then undertake to 
contact USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197 in 
order to verify any combat service and 
all claimed stressors as described by the 
veteran as being in service.  This should 
include submitting any service personnel 
records, the pertinent official documents 
submitted by the veteran and a statement 
of the claimed stressors.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for any 
psychiatric disability or heart disorder 
since his discharge from service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources, including VA medical facilities 
in Butler, PA, Lebanon, PA, Martinsburg, 
WV, Lyons, NJ, Ft. Myers, FL, Pittsburgh, 
PA and Washington, DC.  All records 
received should be associated with the 
claims file. 

4.  The RO should contact the appropriate 
office of the Social Security 
Administration and request any decisions 
determining the veteran's entitlement to 
disability benefits.  Copies of all 
underlying medical records used in 
arriving at these decisions should also 
be requested.  All records received 
should be associated with the claims 
file.

5.  If the RO finds that the veteran's 
stressor event or events have been 
verified or that he engaged in combat 
with the enemy and the stressor event or 
events are combat-related, the RO then 
should schedule the veteran for a 
comprehensive VA psychiatric examination.  
The claims folder must be made available 
to the examiner prior to the examination 
and all indicated testing should be 
conducted.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically discuss the medical reports 
which show a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  Complete 
rationale for all opinions expressed 
should be provided.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is 


incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  

7.  Thereafter, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If it is determined 
that a well-grounded claim of service 
connection for coronary artery disease 
has been presented, the RO should 
undertake all appropriate development of 
that claim, including affording the 
veteran a VA medical examination.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

